Citation Nr: 0002391	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the veteran's 
claims for service connection for hepatitis and PTSD.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's hepatitis and his period of active service.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained by the RO.

3.  The veteran did not engage in combat with the enemy 
during service, and there is no competent medical evidence of 
a nexus between his current PTSD and a verified in-service 
stressor; nor is there credible supporting evidence that an 
in-service stressor, which might lead to PTSD, actually 
occurred.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran was first diagnosed with liver failure in July 
1995, when he was hospitalized for burn injuries.  The 
initial diagnosis was cirrhosis, and the veteran reported no 
history of hepatitis.  He did have a 30 year history of 
alcohol use.  In 1997 it was determined that the veteran 
suffered from hepatitis C.  Since that time, the veteran has 
received ongoing treatment for hepatitis C, and, therefore, 
the current disability prong of the well-grounded claim 
requirement is satisfied.  

The Board next turns to the question of whether the veteran's 
hepatitis C is linked to service.  The veteran stated in his 
April 1998 hearing that he contracted hepatitis while in Chu 
Lai, Vietnam in 1970.  He maintains that he was quarantined 
for 30 days at that time.  He further alleges that records 
pertaining to this episode are missing.  The service medical 
records, which contain entries spanning the veteran's entire 
period of active duty, are devoid of any mention of hepatitis 
or any symptoms of liver disease.  They contain no reference 
to a quarantine for hepatitis or any other illness.  The 
report of medical examination at separation in August 19972 
does not note any abnormalities other than scars and other 
body marks.  

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  As the veteran has no medical expertise, 
his testimony that he had hepatitis in service is not 
sufficient to satisfy the medical nexus component of a well-
grounded claim.  The claims file contains no medical opinion 
to that effect that the veteran contracted hepatitis C during 
service.  In the absence of competent medical evidence 
linking the current disability to an in-service injury or 
disease, service connection is not established.  See Epps, 
126 F.3d at 1467-68.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


Posttraumatic stress disorder

The threshold question before the Board is whether the 
veteran's claim for service connection for PTSD is well 
grounded.  A well-grounded claim requires (1) medical 
evidence of a current disability; (2) lay evidence of an in-
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997). 

If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  The veteran served in Vietnam from June 
1969 to February 1970 and his service assignment was as a 
combat engineer, an assignment which does not indicate actual 
combat.  The record, including the veteran's service 
personnel records, is devoid of any decorations, medals or 
other evidence indicating that he engaged in combat with the 
enemy while on active duty.

Where a veteran did not engage in combat, his testimony by 
itself will not be sufficient to establish the alleged 
service stressor.  Instead, the service stressor must be 
verified by official service records or other credible 
supporting evidence.  Id.; Cohen, supra; Doran v. Brown, 6 
Vet. App. 283 (1994). 

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim for service connection for 
PTSD.  In early 1997, a preliminary diagnosis of PTSD was 
rendered based on an interview with a VA psychologist and 
several psychological tests.  Report of testing indicates 
that scores on two of the tests were suggestive of PTSD 
symptomatology and the veteran evidenced symptoms such as 
intrusive thoughts, flashbacks and nightmares, persistent 
avoidance of war stimuli, emotional numbing, social 
detachment, irritability, sleep disturbance, hypervigilance 
and cued reactivity.  The veteran was then enrolled in a PTSD 
support group that he began to attend on a consistent basis.  
He also began individual psychological counseling.  A 
diagnosis of PTSD is noted on a number of the clinical 
records arising from these sessions.  Notably absent, 
however, is any discussion of the stressors on which the 
diagnosis is based.  Although these records describe the 
veteran as feeling angry and having difficulty with every day 
life, they do not refer to specific events from Vietnam as 
being traumatic for the veteran.  Notwithstanding the lack of 
discussion of stressors, the Board finds the above-noted 
diagnosis of PTSD, along with the veteran's statements 
describing in-service stressors, as sufficient to well-ground 
the claim.

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the RO requested detailed 
information from the veteran, and followed up with the Marine 
Corps on all specific information provided.

The veteran served in Vietnam from June 1969 to February 
1970, in the Company 11 Engineer Batallion, 3rd Marine 
Division.  His occupational assignment was as a bridgeman and 
combat engineer.  According to Marine Corps records, the 
veteran arrived in Vietnam at Danang Air Force base in June 
1969 where he stayed until November 1969 when he was moved to 
Chu Lai, Vietnam.  He remained in Chu Lai until February 
1970, when he left Vietnam.  The veteran states that for the 
period of time when he was stationed in Danang he was 
attached to the 101st Airborne unit of the Army.  His 
assignment was to blow up bridges, tunnels and mines in the 
demilitarized zone, in the area from Dongha to Hue.  The 
veteran has stated that during this period he saw the dead 
bodies of Army soldiers.  The veteran did not provide any 
names of any of these deceased soldiers.  He did provide the 
names of two members of his unit who were wounded in August 
1969 and October 1969.  Later, the veteran was transferred to 
Chu Lai, to the MAG 12 Marine Air Wing.  According to the 
veteran, he was subjected to rocket shelling day and night 
while at Chu Lai.  The veteran did not provide specific dates 
of these attacks.

The RO has attempted to verify the information provided by 
the veteran about his alleged stressors by writing to the 
Marine Corps.  The response letter enclosed records of the 
veteran's station assignments as well as the August 1969 unit 
diary showing wounded troops.  The name of a fellow service 
member provided by the veteran, as having been wounded in 
action during August 1969 does not appear on the unit diary.  
The Marine Corps stated that the unit diary records for 
October 1969 are unreadable, and therefore, the name of the 
unit member provided by the veteran as having been wounded in 
that month cannot be verified.

As the veteran has provided no more specific information 
about his alleged stressors, further verification cannot be 
performed.  The veteran's account of stressful events is 
rather general and does not refer to specific episodes.  If 
the veteran can provide more specific information as to 
events and dates that occurred, further verification may be 
possible.

Although the claim is well grounded, in order to warrant 
service connection, the evidence must contain a current, 
clear medical diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred and 
medical evidence of a causal nexus between the current 
diagnosis and the in-service stressor.  Gaines, 11 at 357.  
There is no credible supporting evidence that the veteran 
either witnessed the dead bodies of Army personnel or was 
subjected to rocket attacks, and the information provided is 
too broad to corroborate.  Furthermore, although there are 
multiple diagnoses of PTSD in the claims file, there is no 
indication that these diagnoses were rendered based on 
medical evidence of a causal nexus between the current 
psychological condition and the inservice stressors.  The 
mere fact that the veteran is enrolled in a PTSD support 
group with other veterans does not translate into medical 
evidence of a nexus between his psychological condition and 
his experiences in service.  In fact, clinical records 
indicate that other factors aside from his war experience are 
his primary focus in counseling sessions, including his 
physical health, his problems with family members, and his 
frustration with the VA medical facilities and disability 
benefits system.

Inasmuch as the veteran's stressors are unverified and there 
is no competent medical evidence of a nexus between the 
veteran's currently diagnosed PTSD and his period of service, 
the Board finds that service connection for PTSD is not 
established.


ORDER

1.  Service connection for hepatitis is denied.

2.  Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







